Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 20, 2020

                                     No. 04-20-00132-CV

                           ESCONDIDO RESOURCES II, LLC,
                                    Appellant

                                               v.

                             LAS TINAJAS MINERALS, LTD.,
                                       Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVI-000015-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
Sitting: Sandee Bryan Marion, Chief Justice
         Luz Elena D. Chapa, Justice
         Liza A. Rodriguez, Justice

        Appellant’s unopposed motion to extend time to file the reply brief is granted. We order
the reply brief due by November 5, 2020.

       It is so ORDERED on October 20, 2020.

                                                                  PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court